Citation Nr: 1709255	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to March 7, 2013, for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran requested a hearing before a Decision Review Officer.  An informal hearing was scheduled for September 2012, but the Veteran failed to appear.  As he has not asserted good cause for his failure to appear or requested a new hearing date, his RO formal hearing request is deemed withdrawn.  The Veteran also requested a Board hearing before a Veterans Law Judge when filing his substantive appeal; however, he subsequently withdrew such request in a statement received in August 2014.  38 C.F.R. § 20.704(e) (2016).

The Board remanded the Veteran's increased rating claim in December 2014 and June 2016 for further development, and the claim now returns for further appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

After the June 2016 remand, the agency of original jurisdiction (AOJ) granted the Veteran a 100 percent rating for systemic lupus erythematosus under 38 C.F.R. § 4.88b Diagnostic Code (DC) 6350, effective March 7, 2013.  However, inasmuch as a higher rating is available for this disability prior to March 7, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Board notes that, subsequent to the AOJ's most recent adjudication in the September 2016 supplemental statement of the case, additional records have been associated with the claims file; however, these records are not relevant to the issue on appeal, as they predate the rating period.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on his appeal at this time.

This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   


FINDING OF FACT

Prior to March 7, 2013, the Veteran's discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus has been characterized by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, but has not been characterized by scars or other disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; by six or more characteristic of disfigurement; or frequent exacerbations of systemic lupus erythematosus producing severe health impairment.


CONCLUSION OF LAW

Prior to March 7, 2013, the criteria for a rating in excess of 60 percent for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.88b, DC 6360, 4.118, DC 7800-7806, 7809 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a July 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

During the portion of the rating period, the Veteran was also provided VA examinations in July 2009, April 2010, and June 2012 in order to evaluate the nature and severity of his lupus and skin conditions.  The Board finds that the examinations are sufficient evidence for deciding the claim in that the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail at that time so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claim and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's December 2014 and June 2016 remand directives and that no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In both December 2014 and June 2016, the Board directed the AOJ to afford the Veteran a new VA examination to assess the current nature and severity of his lupus, such examinations were conducted, and the Veteran has been granted the maximum benefit sought during that more recent time period.  

In the June 2016 remand, the Board also ordered the AOJ to obtain VA medical records from September 2010 to the present and give the Veteran an opportunity to identify any other outstanding records.  The Veteran did not identify any additional records relevant to the rating period still on appeal and VA records from September 2010 to the present were associated with the claims file in July and September 2016.  The claim, to the extent denied, was then readjudicated and a supplemental statement of the case was issued in September 2016.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran was service connected and assigned a 30 percent rating for lupus, effective April 10, 1989.  In May 2009, he filed a claim for an increased rating.  He has since been assigned a rating of 60 percent, effective May 18, 2009, and a 100 percent rating, effective March 7, 2013.  He maintains that he is entitled to a rating in excess of 60 percent from May 18, 2009, to March 7, 2013.  Specifically, he cites that he has a long history of stomach pains, joint pains, headaches, back pains, and fatigue that he feels are associated with his systemic and discoid lupus.

Thus, the Board must address the rating criteria, listed below, and determine which of the Veteran's symptoms are associated with his lupus.  At the outset, the Board notes that the Veteran is already in receipt of a 10 percent rating for gastritis as secondary to lupus.  In order to avoid awarding compensation twice for the same symptom, the Board will not consider his gastritis condition in evaluating the severity of his lupus, except if a higher rating for lupus would result in a higher overall rating without this separate 10 percent rating for gastritis.  38 C.F.R. § 4.14.

Prior to March 7, 2013, the Veteran is currently rated under 38 C.F.R. §  4.118, DC 7809, for discoid lupus erythermatosus, which directs VA to rate under DCs 7800-7806 or DC 6350.  Separate ratings under DC 6350 and DCs 7800-7806 are not permitted.  With regard to 38 C.F.R. § 4.118, DCs 7800-7805, the Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating was received in May 2009, only the amended regulations are applicable to his claim.  

The Veteran's 60 percent rating comes from 38 C.F.R. § 4.118, DC 7806, which requires dermatitis or eczema on more than 40 percent of the entire body, more than 40 percent of exposed areas affected, or constant or near-constant use of systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the last 12 months.

The only available higher schedular ratings are found under 38 C.F.R. § 4.118, DC 7800 and 38 C.F.R. § 4.88b, DC 6350.  Under 38 C.F.R. § 4.118, DC 7800, an 80 percent rating may be assigned based on evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or six characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) a scar of 5 or more inches (13 or more centimeters (cm.)) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Under 38 C.F.R. § 4.88b, DC 6350, a 100 percent rating is available for systemic lupus erythematosus which is acute, with frequent exacerbations, producing severe impairment of health.

At the time the Veteran filed the claim in May 2009, a VA treatment record notes that the Veteran had some hair loss and bumps on his chest.  A treatment record from September 2009 is to similar affect. 

The Veteran was first afforded an examination of his lupus in July 2009, during which his skin conditions were evaluated.  The Veteran was diagnosed with discoid lupus.  The examiner noted fever and pain in hand, wrist, toes, hip, and knees associated with the condition.  He noted four episodes of urticarial in the prior year.  Lupus lesions were found on the anterior chest, neck, scalp, and face.  The lesions affected 80 percent of exposed areas and 30 percent of the entire body.  When treated, the skin condition improved, but did not go away.  The examiner noted occupational and daily activities were limited due to the Veteran's pain and stiffness, that the Veteran had some social inhibition due to the facial and body eruptions, and that the Veteran should stay out of the sun.

In April 2010, the Veteran's lupus was again examined.  The examiner noted diagnoses of both discoid lupus erythermatosus and tumidus, as confirmed by biopsy.  Noted again were also complaints of joint pain in the wrists, knees, and hands.  The knee pain was worse in the winter, and he wore braces on both wrists.  His joint pain flared 2-3 times per week.  However, joint pains were not said to be related to systemic lupus as he also had a diagnosis of arthralgias with no evidence of synovitis or inflammatory arthritis.  The examiner also found that chronic discoid lupus erythematosus was secondary to systemic lupus erythematosus, but that systemic lupus erythematosus was asymptomatic and that lupus was limited to dermatological manifestations.

As to the skin, the examiner found scarring depigmented alopecia on the frontal and parietal scalp without erythema or scale, scarring hypo/hyperpigmented plaques on cheeks, chin, and chest.  The involvement from lupus at this point was limited to dermatological manifestations.

In September 2011, a VA treatment note details the Veteran's skin condition as including a new scar on the cheek and a few new bumps on the back of the scalp.  A December 2011 treatment note states that there were no new scars, the skin was stable, and that there were very few active lesions.

The Veteran was again afforded a VA examination in June 2012.  The examiner noted that there were no systemic manifestations due to any skin disease, but that he had used topical corticosteroids to control his discoid lupus for 6 weeks or more in the prior 12 months.  Less than 5 percent of the total body area and exposed area were covered by scarring.  No other physical findings, complications, conditions, signs and/or symptoms were noted.  The skin conditions were said not to have any functional impact on the Veteran's ability to work.  The examiner also noted that VA Rheumatology in April 2012 and Dermatology in December 2011 noted that the Veteran's lupus was confined to the skin and met the definition of discoid lupus, but not systemic lupus erythematosus.

With regard to functional impact of his lupus, the Veteran stated that symptoms he felt were related to his lupus placed him near a point where he thought he would have to resign from his job.  An August 2013 VA Form 21-4192, which reports employment history from the employer notes that the Veteran worked for Reeder Distributors (Reeder) from November 2001 to June 2013, at which point he quit due to health problems.  In the year prior to quitting, the Veteran lost 72 or more days due to his disability.  Assuming there are approximately 250 workdays during the year, this is about a third of the time.  The Veteran himself noted similar information and stated that he was a truck driver for Reeder his year of highest income was in 2011 and that in the 12 and a half years he worked for the company he lost 300 plus days due to illness.

Nonetheless, the Veteran seemed to have a good relationship with his employer.  A letter from his supervisor, S.J. noted that he was "a good loyal worker and an asset to this company."  However, S.J. noted that the Veteran had to go home many times because of the pain and swelling in his feet and hands.  S.J. also noted the Veteran would often be found leaning or bent over with stomach pains and that during the summer he would have a number of break outs on his neck and head that also looked very painful.  He ended by stating "It was a great loss to Reeder Distributors to see [the Veteran] leave but we understood the health problems/issues he was dealing with required his immediate attention."  

The Board notes that the July 2009 examiner reported that the Veteran experienced pain in the hands, wrist, toes, hip, and knees related to lupus, while the April 2010 and June 2012 examiners found that the Veteran's lupus was limited to his skin condition.  The April 2010 and June 2012 examiners thus found that the Veteran's joint pain, headaches, back pain, and fatigue were not related to his lupus, at least during the portion of the rating period remaining on appeal.  The Board accords more probative weight to the April 2010 and June 2012 examiner's opinions as those opinions are based on a more thorough discussion of the medical record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also notes the Veteran's assertions that his joint pain and other symptoms were due to his lupus during the rating period currently on appeal; however, the Board assigns more probative weight to the opinions of the April 2010 and June 2012 for the same reason.

Based on the foregoing, and considering all applicable DCs, the Board finds that a rating in excess of 60 percent prior to March 7, 2013, for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus is not warranted.  The Board observes that the medical examinations treatment records note the use of a corticosteroid to treat the dermatologic manifestations of the Veteran's lupus during this period, and that the medical evidence of record notes some scarring and breakouts of the face, neck, and head.  However, the record is silent as to visible or palpable tissue loss, gross distortion, asymmetry of three or more features, or six or more characteristics of disfigurement or other symptoms which would warrant a high rating under 38 C.F.R. § 4.118, DC 7800-7806.

Further, as the Veteran was working until June 2013, the Board finds that the Veteran's lupus was not acute with frequent exacerbations producing a severe impairment of health during the time period remaining on appeal.  To the extent that the Veteran's lupus required him to miss work, especially in the year prior to when he finally stopped working, the Board notes that the Veteran was rated at 100 percent for lupus for several months prior thereto and that the Veteran earned $47,000 in the previous year.  This demonstrates that the Veteran was in good enough health to engage in full-time employment, at least most of the time, during this period.  Further, the record contains a letter from his supervisor, expressing what an asset the Veteran had been to his company during this time period.  The Board finds that such evidence is inconsistent with the type of severe impairment to health that is contemplated by the 100 percent schedular rating under 38 C.F.R. § 4.88b, DC 6350.

As noted above, in making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with lupus, to include his opinion that his joint pain and other symptoms are related to his lupus.  However, the Board finds that the Veteran's history and symptom reports, including as presented in the medical evidence discussed above, have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.  

The Board has also considered whether additional staged ratings under Hart, supra, would be appropriate for the Veteran's lupus; however, the Board finds that the Veteran's symptomatology was stable during the rating period on appeal-i.e., prior to March 7, 2013.  Therefore, assigning additional staged ratings for such disability is not warranted.  Further, as noted above, separate ratings under 38 C.F.R. § 4.118, DCs 7800-7806 and 38 C.F.R. § 4.88b, DC 6350 are not permitted.  38 C.F.R. § 4.118, DC 7809; contra Estaban, supra.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's lupus with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated which contemplate his skin condition and the use of corticosteroids. While there are additional symptoms that the Veteran believes were related to his lupus during this period, to include joint pain, the medical evidence and opinions of record, to which the Board assigns more probative weight, state that such symptoms during the portion of the rating period still on appeal were not related to his lupus. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected lupus.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran was working until June 2013, and on June 7, 2013, the Veteran was awarded a 100 percent rating.  Further, although the Veteran did miss work quite often due to lupus or other health problems, the evidence of record does not demonstrate that the Veteran's employment was marginal.  The Veteran made $47,000 in the year prior to June 2013, and had an income of $55,000 in 2011.  Further, the Veteran's supervisor submitted a statement expressing that the Veteran was a great asset to the company.  Therefore, the Board finds that the increased rating claim for the period prior to March 7, 2013, does not include an implied claim for TDIU under Rice.

In sum, the Board finds that a rating in excess of 60 percent prior to March 7, 2013, is not warranted for the Veteran's discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to March 7, 2013, a rating in excess of 60 percent for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


